DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/2/21, with respect to claims 1, 8-9, 22-24, and 26-35 have been fully considered and are persuasive. More specifically, the applicant explicitly pointed out that the prior art Hunter US20150011830 fails to disclose that “a control system coupled to the flexible elongate instrument and configured to…forces applied by the plurality of wires to the distal end of the flexible elongate instrument.” 
However, the examiner has updated the search and found the application is not yet in a position for allowance because a new ground of rejection has been established and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For this reason, the instant office action is the second non-final office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock et al., US20070239170A1, herein “Brock”.
Re. claim 1, Brock discloses a computer-assisted medical system (Fig. 3A) comprising: 
a flexible elongate instrument 30 (Fig. 7, [0113]) comprising a plurality of wires 52 (Fig. 8, [0123]-[0124]) extending from a proximal end of the flexible elongate instrument 30 (proximal end of 30) to a distal end of the flexible elongate instrument 30 (distal end of 30), each wire 52 of the plurality of wires 52 useable to steer the distal end ([0124]); and 
a control system CT coupled to the flexible elongate instrument 30 configured to: 
monitor movement of the flexible elongate instrument 30 along a longitudinal central axis (the movement of the flexible elongate instrument 30 along a longitudinal central axis of itself is controlled by the drive units A1-A4 of the control system CT, [0153]); 
determine an extent of motion of the flexible elongate instrument in a first direction along the longitudinal central axis based on the monitoring ([0153]); and 
alter a rigidity of the flexible elongate instrument based on a rigidity profile relative to the extent of motion by adjusting one or more forces applied by the plurality of wires 52 to the distal end of the flexible elongate instrument (Abstract, [0010] the wires 52 are extending through the elongate instruments and apply a force on the instrument to bend it and alter the rigidity of the instrument).
Allowable Subject Matter
Claims 8-9, 22-24 and 26-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to disclose, teach, or suggest the computer-assisted medical system as claimed in claim 1 and wherein the control system is further configured to determine the extent of motion based on an elapsed retraction time.
and wherein the control system is further configured to determine the extent of motion based on a difference between a current insertion depth and an insertion depth recorded at a start of motion.
Regarding claim 22, the prior art fails to disclose, teach, or suggest the computer-assisted medical system as claimed in claim 1 and wherein the control system is further configured to determine a change in a mode of operation when a velocity of the flexible elongate instrument exceeds a threshold value in a second direction, opposite the first direction, the velocity of the flexible elongate instrument corresponding to a change in depth of the flexible elongate instrument in a patient anatomy. Claims 23-24 and 26-28 are also allowable for being dependent from claim 29 either directly or indirectly.
Regarding claim 29, the prior art fails to disclose, teach, or suggest the computer-assisted medical system as claimed in claim 1 and wherein the control system is further configured to determine a change in a mode of operation to a parking mode when a magnitude of a velocity of the flexible elongate instrument fails below a threshold value. Claims 30-35 are also allowable for being dependent from claim 29 either directly or indirectly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771